 



Exhibit 10.4
RETENTION AGREEMENT
     This RETENTION AGREEMENT (this “Agreement”) is made on and as of
February 23, 2008, by and among                      (the “Key Employee”),
Proprius, Inc. (doing business in California as Proprius Pharmaceuticals, Inc.),
a Delaware corporation (the “Company”), and Cypress Bioscience, Inc., a Delaware
corporation (“Parent”).
RECITALS
     A. Concurrently with the execution and delivery of this Agreement, Parent
and Company are entering into the Merger Agreement. This Agreement is an
inducement to Parent to enter into the Merger Agreement, and it is a condition
precedent to Parent’s obligations to effect the Merger thereunder that this
Agreement shall have been entered into and be in full force and effect.
Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Merger
Agreement.
     B. The Board of Directors of the Company has adopted the Management
Carve-Out Plan, pursuant to which a certain portion of the aggregate proceeds to
the stockholders of the Company pursuant to the Merger Agreement may be paid to
one or more key employees of the Company as more fully set forth therein. Key
Employee has been designated as a participant in the Management Carve-Out Plan,
but, as of the date hereof, does not currently have a legally binding right to
any compensation thereunder. The aggregate amounts, if any, to which Key
Employee would be entitled to receive pursuant to the Management Carve-Out Plan,
to the extent Key Employee continues to be designated as a participant in such
plan at the time of the Merger, [MICHAEL J. WALSH AGREEMENT ONLY- together with
a portion of the aggregate amount of the aggregate Closing Option Payment
payable to the holders of Company Options that Key Employee would be entitled to
receive upon the Closing of the Merger for cancellation of Key Employee’s
unvested Company Options outstanding immediately prior to the Effective Time]
are referred to herein as the “Aggregate Bonus Consideration”.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Definitions. As used in this Agreement, the following terms have the
corresponding meanings:
     “Acceleration Event” is defined in Section 3(d).
     “Aggregate Bonus Consideration” is defined in Recital B.
     “Board” means the board of directors of Parent.
     “Business Day” means a day other than a Saturday, Sunday, or other day when
banking institutions in Chicago, Illinois are authorized or required by law or
executive order to be closed.
     “Cause” for the termination of Key Employee’s employment with Parent shall
mean the

 



--------------------------------------------------------------------------------



 



Board’s reasonable determination that the following conditions exist; provided,
however, that any termination by Parent due to any of the following conditions
shall only be deemed for Cause if: (i) the Board gives Key Employee written
notice of the intent to terminate for Cause within thirty (30) days following
the first occurrence of the condition(s) that the Board believes constitute
Cause, which notice shall describe such condition(s); (ii) the Key Employee
fails to remedy such condition(s) within thirty (30) days following receipt of
the written notice (the “Cure Period”) of such condition(s) from the Board; and
(iii) the Board terminates Key Employee’s employment within thirty-five
(35) days after expiration of the Cure Period:
          (a) Key Employee’s continued and willful refusal or failure to follow
lawful and reasonable directions of the Board or the individuals to whom Key
Employee reports;
          (b) Key Employee’s conviction of, or nolo contendere plea or guilty
plea to, or confession of guilt to, a felony;
          (c) Key Employee’s material breach of Sections 2.2, 2.3 or 9 of the
Employment Agreement or the Key Employee’s Proprietary Information and
Inventions Agreement with Parent; or
          (d) Key Employee’s commission of any fraud against Parent, its
Affiliates, employees, agents or customers or use or appropriation for his or
her personal use or benefit of any funds or properties of Parent not authorized
by the Board to be so used or appropriated (other than any inadvertent use that
is not material in amount or significance).
     “Change of Control” means (i) a sale or other disposition of all or
substantially all of the assets of Parent; (ii) a merger or consolidation in
which Parent is not the surviving entity and in which the stockholders of Parent
immediately prior to such consolidation or merger own less than fifty percent
(50%) of the surviving entity’s voting power immediately after the transaction;
or (iii) a reverse merger in which Parent is the surviving entity but the shares
of Parent common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, and in which the stockholders of Parent
immediately prior to such reverse merger own securities representing less than
fifty percent (50%) of Parent’s voting power immediately after the transaction.
     “Company” means Proprius, Inc. (doing business in California as Proprius
Pharmaceuticals, Inc., a Delaware corporation, a Delaware corporation, or
another entity as provided in Section 19(a).
     “Company Successor” is defined in Section 19(a).
     “Company Successor Parent” is defined in Section 19(a).
     “Complete Disability” shall mean Key Employee is prevented from performing
his or her duties under the Employment Agreement by reason of any physical or
mental incapacity that results in Key Employee’s satisfaction of all
requirements necessary to receive benefits under Parent’s long-term disability
plan due to a total disability. In the event Parent has no long-term disability
plan in force when Key Employee becomes disabled, the term Complete Disability
shall mean that Key Employee is unable to engage in any substantial gainful
activity by reason of

2



--------------------------------------------------------------------------------



 



any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months. Based upon the medical advice or opinion provided by a
licensed physician acceptable to the Board, the determination of Complete
Disability by the Board shall be final and binding.
     “Employment Agreement” means that certain Employment Agreement of even date
herewith by and between Parent and the Key Employee.
     “Escrow Agent” means LaSalle Bank National Association, as escrow agent.
     “Escrow Agreement” means the Special Escrow Agreement by and among Parent,
Key Employee and the Escrow Agent, substantially in the form attached hereto as
Exhibit A.
     “Forfeiture Event” means the occurrence of either (i) a Separation From
Service for Cause, or (ii) a Separation From Service initiated by Key Employee
without Good Reason.
     “Good Reason” for Key Employee to terminate Key Employee’s employment with
Parent shall mean the occurrence of any of the following events without Key
Employee’s consent; provided however, that any resignation by Key Employee due
to any of the following conditions shall only be deemed for Good Reason if:
(i) Key Employee gives Parent written notice of the intent to terminate for Good
Reason within ninety (90) days following the first occurrence of the
condition(s) that Key Employee believes constitutes Good Reason, which notice
shall describe such condition(s); (ii) Parent fails to remedy, if remediable,
such condition(s) within thirty (30) days following receipt of the written
notice (the “Cure Period”) of such condition(s) from Key Employee; and (iii) Key
Employee actually resigns his or her employment within the first fifteen
(15) days after expiration of the Cure Period:
          (a) a material diminution in Key Employee’s duties, authority or
responsibilities as they are formally developed and confirmed in writing
following the date of this Agreement and following the full integration of the
Company into Parent;
          (b) a material diminution in the authority, duties or responsibilities
[AGREEMENTS FOR THREE EMPLOYEES OTHER THAN MICHAEL J. WALSH (as they are
formally developed and confirmed in writing following the date of this Agreement
and following the full integration of the Company into Parent,)] of the
supervisor to whom Key Employee is required to report;
          (c) the relocation of Parent’s executive offices or principal business
location to a point more than sixty (60) miles from the San Diego County,
California area, which relocation requires an increase in Parent’s one-way
driving distance by more than thirty-five (35) miles;
          (d) a material reduction by Parent of Key Employee’s Base Salary (as
defined in the Employment Agreement) as initially set forth in the Employment
Agreement or as the same may be increased from time to time other than as the
result of a company-wide compensation reduction or in connection with similar
decreases for the management team of Parent, provided the reduction of Key
Employee’s Base Salary is of similar proportion; or

3



--------------------------------------------------------------------------------



 



          (e) any other action or inaction that constitutes a material breach by
Parent of its obligations to Key Employee under the Employment Agreement.
     “Merger Agreement” means the Agreement and Plan of Merger dated as of the
date hereof, among the Company, Parent, Propel Acquisition Sub, Inc., a Delaware
corporation and wholly owned subsidiary of Parent and the Company Stockholders’
Representative, as such agreement may be amended or supplemented from time to
time prior to the Effective Time.
     “Parent” means Cypress Bioscience, Inc., a Delaware corporation, or another
entity as provided in Section 19.
     “Parent Successor” is defined in Section 19(b).
     “Parent Successor Parent” is defined in Section 19(b).
     “Restriction” is defined in Section 3(a).
     “Retention Amount” means ___percent (___%) of the Aggregate Bonus
Consideration payable to Key Employee at the Closing pursuant to the Management
Carve-Out Plan, which amount equals $___, as such amount may be adjusted from
time to time pursuant to Section 2(c).1
     “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
it may be amended from time to time, and the Treasury Regulations and other
guidance issued thereunder.
     “Separation From Service” (and variations on the form of such term) means
any separation from service within the meaning of Section 409A.
     “Unvested Retention Amount” is defined in Section 3(a).
     “Vested Retention Amount” is defined in Section 3(a).
     2. Payment of Retention Amount into Escrow.
          (a) Key Employee hereby agrees that his or her right to receive the
Aggregate Bonus Consideration shall be subject to the restrictions imposed by
this Agreement and the Escrow Agreement, and agrees that, notwithstanding
anything in the Merger Agreement to the
 

1   This percentage will vary among the Key Employees, as the Management
Carve-Out Plan Closing Payments they will be entitled to receive will vary, and
because with respect to Michael Walsh, the Retention Amount will include a
portion of his aggregate Closing Option Payment. For Mr. Walsh, the Management
Carve-Out Plan Closing Payments he will be entitled to receive will first be
used to satisfy the Retention Amount, with a portion of his aggregate Closing
Option Payments for unvested Company Options making up the remainder. The total
dollar value of the Retention Amount for each Key Employee will equal 25% of the
aggregate Closing Consideration, Closing Option Payments and Management
Carve-Out Plan Closing Payments to which each Key Employee is entitled. The
total dollar amount of the Retention Amount will be based upon the calcuation
described in the preceding sentence and will be determined as of the Closing
based upon the information included in the Merger Consideration Spreadsheet, and
this Agreement will be revised accordingly by Parent with the consent of Key
Employee, which consent shall not be unreasonably withheld.

4



--------------------------------------------------------------------------------



 



contrary, in connection with and subject to the Closing (i) the Aggregate Bonus
Consideration shall be reduced by an amount equal to the Retention Amount as set
forth in Section 2(b) below and (ii) Parent shall pay the Retention Amount to
the Escrow Agent for deposit in the Escrow Fund (as such term is defined in the
Escrow Agreement). Key Employee acknowledges and agrees that his rights and
interests in the Escrow Fund shall be non-transferable and subject to a risk of
forfeiture as provided in this Agreement and the Escrow Agreement.
          (b) Immediately following the Effective Time, subject to and in
accordance with the terms and conditions of the Merger Agreement, this Agreement
and the Escrow Agreement, Parent shall pay the Retention Amount to the Escrow
Agent, and shall have no obligation under the Merger Agreement or the Management
Carve-Out Plan or otherwise to pay such portion of the Aggregate Bonus
Consideration to Key Employee (or to cause such amount to be so paid).
          (c) The Retention Amount paid to the Escrow Agent pursuant to this
Agreement shall be adjusted from time to time for any gains, interest, other
income, losses and expenses attributable to such Retention Amount during the
period such Retention Amount (or portion thereof) is held in escrow by the
Escrow Agent in accordance with the Escrow Agreement.
     3. Forfeiture and Vesting of Retention Amount.
          (a) All rights and interests of Key Employee in and to the Retention
Amount shall be subject to forfeiture by Key Employee in the event of any
Forfeiture Event, as provided in this Section 3. The risk of forfeiture imposed
upon such rights and interests under this Agreement, together with the
restrictions on transferability provided for in this Agreement and the Escrow
Agreement, are referred to collectively as the “Restriction.” As of the
Effective Time, the Restriction shall apply with respect to 100% of the
Retention Amount. The Restriction shall lapse with respect to all or a portion
of the Retention Amount, if at all, in accordance with this Section 3. The
portion of the Retention Amount that is subject to the Restriction is referred
to as the “Unvested Retention Amount,” and the portion of the Retention Amount
that is no longer subject to the Restriction is referred to as the “Vested
Retention Amount.”
          (b) Except as provided in Sections 3(c) and 3(d), Key Employee shall
forfeit the entire Unvested Retention Amount, and all rights and interests of
Key Employee in the Escrow Fund with respect thereto, immediately upon a
Forfeiture Event.
          (c) If no Forfeiture Event or Acceleration Event shall have previously
occurred, the Restriction shall lapse with respect to 100% of the Retention
Amount on the second anniversary of the Effective Time.
          (d) If no Forfeiture Event or Acceleration Event shall have previously
occurred, the Restriction shall lapse with respect to 100% of the Retention
Amount upon the first to occur of (i) Key Employee’s death or Complete
Disability, (ii) a Separation From Service by Key Employee for Good Reason,
(iii) a Separation From Service of Key Employee effected by Company, Parent or
any of their Affiliates without Cause, or (iv) a Change of Control (each, an
“Acceleration Event”).

5



--------------------------------------------------------------------------------



 



     4. Escrow.
          (a) Parent and Key Employee each agree to enter into the Escrow
Agreement at or before the Effective Time.
          (b) On the second anniversary of the Effective Time (or, if that day
is not a Business Day, on the first Business Day thereafter), unless the Escrow
Agent shall theretofore have received a written notice from Parent pursuant to
Section 4(c) or 4(d) of this Agreement, the Escrow Agent shall pay 100% of the
Retention Amount to Key Employee, without any further need for instruction from
Parent, and Parent shall cease to have any further claims to, or rights or
interests in, such portion of the Retention Amount so paid to Key Employee,
effective upon such payment.
          (c) Upon any lapse of the Restriction pursuant to Section 3(d) of this
Agreement, Parent shall deliver a written notice to the Escrow Agent, with a
copy thereof to Key Employee, instructing the Escrow Agent to pay the Retention
Amount to Key Employee (or, in the case of Key Employee’s death, to his estate)
in accordance with the Escrow Agreement, and Parent shall immediately cease to
have any further claims to, or rights or interests in, the Retention Amount.
          (d) Upon any forfeiture by Key Employee with respect to the Unvested
Retention Amount as provided in Section 3(b), Parent shall deliver a written
notice to the Escrow Agent, with a copy thereof to Key Employee, instructing the
Escrow Agent to pay the Unvested Retention Amount to Parent in accordance with
the Escrow Agreement, and Key Employee shall immediately cease to have any
further claims to, or rights or interests in, the Unvested Retention Amount.
          (e) Neither party shall give any instructions to the Escrow Agent
except as expressly provided in Sections 4(b), 4(c) and 4(d) (other than any
joint instructions as to which both parties may agree in writing).
          (f) Neither the Retention Amount held in escrow nor any interest or
right therein or part thereof shall be liable for the debts, contracts, or
engagements of Key Employee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means, whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and without effect, ab
initio; provided, however, that this Section 4(f) shall not prohibit any
transfer of Key Employee’s rights and interests hereunder by will or the laws of
descent and distribution.
     5. Notices. All notices, requests, demands, claims and other communications
required or permitted hereunder shall be duly given only if made in writing and
personally delivered, mailed by first class, certified or registered mail,
postage prepaid, sent by a major national delivery service, or sent by
telecopier or facsimile (if confirmation of successful transmission is
obtained). Any such communications shall be effective (i) upon receipt, if
personally delivered, (ii) on the fifth day following the date of mailing,
postage prepaid, if

6



--------------------------------------------------------------------------------



 



mailed, (iii) on the day of delivery if sent by major national delivery service,
or (iv) at the time transmission to the recipient’s telecopier or facsimile
machine is completed (as shown by such confirmation of transmission), if sent by
telecopier or facsimile. Any such communication shall be addressed to the
parties at the following addresses (or at such other address for a party as such
party shall specify by like notice):
          (a) if to Parent or the Company:
Cypress Bioscience, Inc.
4350 Executive Drive, Suite 325
San Diego, CA 92121
Attn: Denise Wheeler, Vice President of Legal Affairs
Fax: (858) 452-1222
          (b) if to Key Employee, as set forth on Key Employee’s signature page
hereto.
     6. Survival of Terms. This Agreement shall apply to and bind Key Employee,
Parent and the Company, and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.
     7. Tax Matters. Key Employee has reviewed with his own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by the Merger Agreement, this Agreement, and the Escrow Agreement
and any receipt of funds and/or forfeiture hereunder and thereunder. Key
Employee is relying solely on such advisors and not on any statements or
representations of Parent, the Company or any of their agents. Key Employee
understands that he or she (and not Parent) shall be responsible for his or her
own tax liability that may arise as a result of the transactions contemplated by
the Merger Agreement, this Agreement, and the Escrow Agreement and any receipt
of funds hereunder and thereunder.
     8. Withholding. The Escrow Agent shall be instructed by Parent or the
Company to withhold from any distributions of the Retention Amount pursuant to
the Escrow Agreement any amounts required to be withheld from such distributions
under applicable federal, state, local or foreign law, including without
limitation any and all applicable withholding taxes.
     9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California applicable to contracts
executed and to be performed entirely within that State.
     10. Amendments. This Agreement may not be amended or modified except by an
instrument in writing signed by Parent and Key Employee.
     11. No Right to Continued Employment. Subject to the Employment Agreement,
and notwithstanding anything to the contrary, the Company and Key Employee each
have an absolute and unrestricted right to terminate Key Employee’s employment
with the Company at any time for any reason whatsoever, with or without Cause,
and nothing in this Agreement shall entitle Key Employee to any continued
employment with the Company, or to any employment with Parent.

7



--------------------------------------------------------------------------------



 



     12. Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.
     13. Entire Agreement; No Third-Party Beneficiaries. This Agreement, the
Merger Agreement, the Escrow Agreement and the Employment Agreement constitute
the entire agreement, and supersede all prior representations, warranties,
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and thereof. This Agreement does not confer
upon any Person other than the parties any rights or remedies.
     14. Counterparts. This Agreement may be executed in one or more
counterparts, all of which constitute a single agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
and delivered to the other parties.
     15. Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and therefore waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
     16. KEY EMPLOYEE REVIEW. KEY EMPLOYEE REPRESENTS THAT HE OR SHE HAS READ
THIS AGREEMENT AND HAS BEEN REPRESENTED BY COUNSEL IN CONNECTION WITH THE
PREPARATION OF THIS AGREEMENT AND IS FAMILIAR WITH ITS TERMS AND PROVISIONS.
     17. Arbitration. Any dispute, claim or controversy based on, arising out of
or relating to this Agreement shall be settled by final and binding arbitration
in accordance with the arbitration procedures and the terms and conditions
related thereto set forth in the Employment Agreement.
     18. Section 409A.
          (a) Payment of the Retention Amount is intended to be a short-term
deferral within the meaning of Section 409A of the Code, and this Agreement
shall be interpreted, construed and administered in a manner that satisfies such
intention.
          (b) Notwithstanding anything to the contrary in this Agreement, the
parties acknowledge and agree that any payment to be made, or benefit provided,
to Key Employee pursuant to this Agreement shall be delayed to the extent
necessary for this Agreement and such payment or benefit to comply with
Section 409A.

8



--------------------------------------------------------------------------------



 



     19. Successors.
          (a) Successors to the Company. In the event of any merger,
consolidation, reorganization, statutory share exchange, conversion of the
Company from a corporation to a limited liability company or other legal entity
or other transaction affecting the Company, that results in the exchange or
conversion of the common stock of the Company (other than the Merger) for or
into equity securities of (a) the successor to the Company in such transaction
(a “Company Successor”) or (b) any Person of which the Company or such successor
is a wholly owned subsidiary after giving effect to such transaction (a “Company
Successor Parent”), then (i) all references herein to the Company shall mean and
refer to such Company Successor or Company Successor Parent, as applicable and
(ii) such Company Successor or Company Successor Parent, as applicable, shall
become a party to this Agreement, and be bound hereby, to the same extent as the
Company, as if such Person were a signatory hereto (whether or not such Person
signs a counterpart of this Agreement or enters into a joinder agreement or
similar instrument with respect hereto).
          (b) Successors to Parent. In the event of any merger, consolidation,
reorganization, statutory share exchange, conversion of Parent from a
corporation to a limited liability company or other legal entity or other
transaction affecting Parent, that results in the exchange or conversion of any
class of common stock of Parent for or into equity securities of (a) the
successor to Parent in such transaction (a “Parent Successor”) or (b) any Person
of which Parent or such successor is a wholly owned subsidiary after giving
effect to such transaction (a “Parent Successor Parent”), then, if (but only if)
such transaction constitutes a Change of Control, all references in this
Agreement to Parent shall thereafter mean and refer to such Parent Successor or
Parent Successor Parent, as applicable.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally hound hereby, the parties
hereby execute and deliver this Agreement, on and as of the date first set forth
above.

            CYPRESS BIOSCIENCE, INC.
      By:   /s/ Sabrina Martucci Johnson        Name:   Sabrina Martucci
Johnson        Title:   EVP, COO and CFO        PROPRIUS, INC.
      By:   /s/ Michael J. Walsh        Name:   Michael J. Walsh        Title:  
President and CEO        [KEY EMPLOYEE]

            Address:

      Fax:     

CONSENT OF SPOUSE
     I, __________________, spouse of ________________________ have read and
approve the foregoing Agreement. I hereby appoint my spouse as my
attorney-in-fact with respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares of common stock of the Company,
options to purchase shares of common stock of the Company, cash payments in
exchange therefor or any portion of the Retention Amount under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement.

             
Dated:
      By:    
 
           
 
      Name:    
 
           

[SIGNATURE PAGE TO RETENTION AGREEMENT]

 